Citation Nr: 1740222	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  08-33 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 30 percent for migraine headaches prior to June 25, 2007, and a disability rating in excess of 50 percent thereafter.

3.  Entitlement to a disability rating in excess of 20 percent for a left knee disability status post arthroscopic anterior cruciate ligament repair with patellar tendonitis and residual scarring (left knee disability).

4.  Entitlement to service connection for a right knee disability, to include as secondary to a left knee disability.

5.  Entitlement to service connection for a respiratory disability, to include asthma, to include as a manifestation of a chronic multisymptom or undiagnosed illness.  

(The issue of entitlement to waiver of recovery of an overpayment of disability compensation benefits in the amount of $4,657.84 is addressed in a separately-issued decision.)


REPRESENTATION

Veteran represented by:	Adam Neidenberg, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1996 to November 2000, and from February 2001 to May 2006, to include service in Southwest Asia.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2007, November 2009, June 2010, January 2013, and August 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office.  The issues of entitlement to an increased disability rating for migraine headaches and entitlement to service connection for a right knee disability were remanded in December 2011, and all of the issues except entitlement to an initial disability rating in excess of 70 percent for PTSD were remanded in August 2015.

The Board notes that entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU) was also remanded in August 2015.  A TDIU was granted by the Agency of Original Jurisdiction (AOJ) in September 2016, and the Veteran has not disagreed with the effective date assigned.  Accordingly, this issue is not for appellate consideration. 

In February 2015 and November 2016, the Veteran testified at Board videoconference hearings before the undersigned Veterans Law Judge with respect to all of the issues except entitlement to an initial disability rating in excess of 70 percent for PTSD.  Transcripts of those hearings are of record.

The issue of entitlement to service connection for a respiratory disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  During his November 2016 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal the claims for entitlement to increased ratings for PTSD, migraine headaches, and a left knee disability.

2.  The probative, competent evidence does not demonstrate that the Veteran has a right knee disability related to service or that is caused or aggravated by his service-connected left knee disability. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal as to the issues of entitlement to increased ratings for PTSD, migraine headaches, and a left knee disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for entitlement to service connection for a right knee disability, to include as secondary to a left knee disability, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  




Withdrawal

At his November 2016 hearing, the Veteran indicated that he wished to withdraw his claims for entitlement to increased ratings for PTSD, migraine headaches, and a left knee disability.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  With regard to the issues withdrawn by the Veteran, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues and they are dismissed.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. 
§ 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the    in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be established on a secondary basis for a disability that is shown to be either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Veteran asserts that he has a right knee disability which began during service or which, alternatively, is caused or aggravated by his service-connected left knee disability.  

The record reflects diagnoses of right knee meniscal and anterior cruciate ligament (ACL) tears during the pendency of the appeal.  Furthermore, the service treatment records indicate a complaint of right knee pain in April 1997.  While another complaint of right knee pain was noted in a September 2005 record, it appears to be a typographical error; the Veteran's chief complaint at that visit was listed as left knee pain and his history of left knee ACL reconstruction was noted.  The record also indicates that the Veteran injured his right knee during a football game after service, however, he asserts that his knee was already injured or weak before that injury.

The Veteran first underwent VA examination in connection with his claim in May 2012.  The examiner opined that the Veteran's right knee condition was less likely than not related to his left knee disability.  In support of the opinion, the examiner indicated that the Veteran had had no problems with his right knee until he injured it playing football after service.  

As the May 2012 examiner did not address the Veteran's assertions that he began experiencing right knee pain in service or provide an opinion as to whether a right knee disability is aggravated by the Veteran's left knee disability, an additional examination and opinion were obtained in July 2016.  After review of the record and examination of the Veteran, the examiner opined that it was less likely than not that a right knee disability was related to service.  In support of that opinion, the examiner noted that the service treatment records did not document a right knee condition and that there was no indication of any right knee disability until after the Veteran's post-service football injury.  Additionally, the examiner indicated that there was no arthritis present upon examination or within one year of service.  The examiner further opined that the right knee disability was less likely than not caused or aggravated by the left knee disability.  In that regard, the examiner indicated that the Veteran's left knee disability resulted in him doing less activity than he otherwise would have done and placing less stress on either knee.  As such, the examiner opined that the Veteran's right knee disability most likely had progressed at a less rapid rate than it otherwise would have

The Board notes that one or, at most, two instances of right knee pain are noted in the service treatment records, but that no physical findings or indication of chronic disability were noted.  There is no competent medical evidence providing a link between an in-service complaint of pain and the current ACL and meniscal tears attributable to the Veteran's post-service football injury; furthermore, the July 2016 VA examiner found no indication of disability during service.  

While the Veteran has stated that his right knee disability began in service or is related to the service-connected left knee disability, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the etiology of his disability is not capable of lay observation, and requires medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his right knee disability is not competent medical evidence.  As such, the Board finds the opinions of the VA examiners, when taken together, to be significantly more probative than the lay assertions of the Veteran.  

Thus, for all the foregoing reasons, the claim for service connection for a right knee disability, to include as secondary to the service-connected left knee disability, is denied.  In reaching the decision to deny this claim, the Board has considered the applicability of the "benefit-of-the-doubt" rule, but it is not for application because the most probative evidence of record is against the claim.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
ORDER

The appeal as to the issue of entitlement to an initial disability rating in excess of 70 percent for PTSD is dismissed.

The appeal as to the issue of entitlement to a disability rating in excess of 30 percent for migraine headaches prior to June 25, 2007, and to a disability rating in excess of 50 percent thereafter, is dismissed.

The appeal as to the issue of entitlement to a disability rating in excess of 20 percent for a left knee disability is dismissed.

Entitlement to service connection for a right knee disability is denied.


REMAND

While further delay is regrettable, the Board finds remand is warranted before a decision may be rendered with respect to the remaining issue on appeal.  

The Veteran most recently underwent VA examination in connection with claim for entitlement to service connection for a respiratory disability, to include asthma, in July 2016.  The examiner opined that the Veteran's asthma was not related to service because it was not diagnosed until three years after separation and the service treatment records were silent for asthma.  Upon review, the Board finds this opinion in sufficient for purposes of determining service connection.  In that regard, the Board notes that the examiner relied upon an absence of evidence to form the opinion and did not provide a sufficient rationale.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from whether it is factually accurate, fully articulated, and has sound reasoning for the conclusion).  Additionally, the examiner did not address the competent lay assertions of the Veteran that he began experiencing problems breathing during service.  Further, the examiner failed to address the Board's August 2015 remand directive to consider whether any of the Veteran's respiratory symptoms may be considered symptoms of a chronic multisymptom illness or an undiagnosed illness.  While the Veteran has respiratory diagnoses, the examiner must still address this question.  Accordingly, the Board finds remand is warranted so than an addendum opinion may be obtained.  

Updated VA treatment records should also be associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the file updated VA treatment records.

2.  After the above development has been completed to the extent possible, forward the claims file to the examiner who provided the July 2016 opinion or an appropriate substitute if unavailable.  If an additional examination is deemed necessary to respond to the request, one should be scheduled.  Following review of the claims file, the examiner should respond to the following:

a.  Is it at least as likely as not (50 percent probability or greater) that any respiratory condition, including asthma, diagnosed during the pendency of the appeal had onset in or is otherwise related to the Veteran's service, to include as due to exposure to depleted uranium rounds?

b.  Is it at least as likely as not (50 percent probability or greater) that the Veteran has any  objective respiratory symptoms which are not attributable to his asthma?  If so, are these symptoms attributable to a chronic multisymptom illness or an undiagnosed illness?  

The examiner must address the Veteran's competent lay statements regarding his in-service respiratory symptoms.  A complete medical rationale must be provided for any opinion stated.  

3.  After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


